Citation Nr: 0722300	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  06-22 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that granted service connection for 
PTSD and assigned a 10 percent disability rating.  In May 
2006, a Decision Review Officer (DRO) Decision increased this 
disability rating to 50 percent.

In October 2006, the veteran appeared at the Indianapolis RO 
and testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  

At his October 2006 hearing, the veteran indicated that he 
may wish to pursue a claim of service connection for a heart 
condition secondary to his PTSD.  This issue is referred to 
the RO for appropriate development.


FINDINGS OF FACT

1.  The Veterans Claims Assistance Act has been satisfied 
with respect to the issue on appeal.

2.  Manifestations of the veteran's PTSD include depression, 
anger, flat and tearful affect, poor impulse control, and a 
tendency to isolate from people who are not Vietnam veterans 
or members of his immediate family.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in May 
2004 and July 2006.  These letters advised the veteran of the 
information necessary to substantiate his claims and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the May 2004 letter 
expressly told the veteran to provide any relevant evidence 
in his possession, while the July 2006 letter implicitly told 
him to do so.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  The May 2006 
rating decision notice notified the veteran of the 
information and evidence necessary to establish a disability 
rating and an effective date from which payment shall begin.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, VA and private 
medical records, personal statements, a transcript of the 
October 2006 Board hearing, and VA examination reports from 
August 2004, August 2005, and March 2006.  There are no 
identified, outstanding records requiring further 
development.  Therefore, the duties to notify and assist 
having been met, the Board turns to the analysis of the 
veteran's claims on the merits.
Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an 
initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD is currently assigned a 50 percent 
disability rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 50 percent evaluation is warranted where there is 
objective evidence demonstrating occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory, for 
example retention of only highly learned material, forgetting 
to complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living, 
including maintenance of minimal personal hygiene; and 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV), GAF scores ranging between 61 to 70 reflect 
some mild symptoms, for example depressed mood and mild 
insomnia; or some difficulty in social, occupational, or 
school functioning, for example occasional truancy, or theft 
within the household; but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  A GAF 
score of 51 to 60 represents moderate symptoms, with moderate 
difficulty in social and occupational functioning.  A GAF 
score of 41 to 50 signifies serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, for example where a 
depressed man avoids friends, neglects family, and is not 
able to work.  A GAF score of 21-30 indicates that behavior 
is considerably influenced by delusions, or hallucinations or 
serious impairment in communication or judgment, or inability 
to function in almost all areas.  

The competent evidence of record in this claim includes VA 
medical records, a private psychiatric evaluation, and VA 
examination reports from March 2006 and August 2005.  An 
April 2006 VA psychotherapy note indicates the veteran was 
moderately depressed.  His affect was constricted.  He denied 
suicidal ideation.  Social and work functioning was somewhat 
impaired.  

A March 2006 psychiatry assessment indicates that the 
veteran's grooming and hygiene were appropriate.  His 
motor/psychomotor activity was slowed.  His behavior was 
unremarkable and speech was within normal limits.  His affect 
was congruent to his mood.  His thought processes were 
logical, sequential, and goal-directed.  He had no psychotic 
symptoms and did not present a danger to himself or others.  
He was fully oriented and his attention and concentration 
were good.  His memory was good.  His level of intellectual 
functioning was at least average.  He could plan and 
anticipate norms, and his insight was fair.  He was assessed 
a GAF score of 55.  

The March 2006 VA examination report notes that the veteran 
reported having nightmares, difficulty sleeping, continuous 
irritability, and constant anger about his Vietnam 
experiences.  He felt estrangement from his co-workers and 
his in-laws.  He tended to be socially isolated, except for 
interaction with his wife and children and other veterans 
whom he saw at reunions one or two times per year.  He had no 
history of inpatient psychiatric admissions and had been seen 
in the past year for outpatient psychiatric care.  

The veteran had been married for 35 years, but his marriage 
was often strained because of his anger, nightmares, and 
inability to demonstrate intimacy.  He described a fair 
relationship with his children, but he noted that he was not 
a great father. The veteran had been steadily employed since 
discharge from service, principally as a machinist and tool 
and dye maker.  He lost his past positions because the 
companies were sold to foreign interests.  He felt his 
irritability and feeling of estrangement had prevented him 
from advancing in his job.  
 
The veteran's overall hygiene appeared good and he had a 
neatly trimmed beard.  There were no abnormal movements.  Eye 
contact was fair to poor.  The veteran was soft spoken and 
somewhat monotonous in tone.  His affect was predominantly 
flat and his mood was somber, tearing up at times when 
describing incidents in Vietnam.  His cognition appeared 
intact, and his thought processes were logical and 
sequential.  He denied suicidal or homicidal ideation.  He 
denied auditory or visual hallucinations.  His insight and 
judgment were fair and adequate for safety.  He did not 
exhibit psychotic paranoia, but several times conveyed that 
others did not like or accept him because he was in Vietnam.  
The examiner stated that the veteran's social, interpersonal, 
and occupational functioning were moderately impacted by his 
symptoms.  In an April 2006 addendum, the veteran was given a 
GAF score of 55 because of his moderate difficulty 
functioning in occupational, family, and social areas.  

According to the August 2005 VA examination report, the 
veteran had nightmares about Vietnam about twice per week.  
He attended Vietnam veterans reunions approximately twice per 
year.  He had recently been able to go to parades and 
memorials and fireworks.  He described numbness in his body 
that was constantly present and worsened when he was angry.  
He got angry easily.  He slept approximately seven hours per 
night, but he frequently awakened from nightmares not feeling 
rested.  He had some feelings of guilt but denied feelings of 
worthlessness and was hopeful for the future.  He reported 
crying easily when watching news about the war.  He said he 
worried at times but denied impairment or excessive worry.  
He denied psychotic features, including auditory or visual 
hallucinations.  He denied any symptoms of mania, including 
impulsivity, promiscuity, decreased need for sleep, or 
increased goal directed activities.  He denied any 
hospitalizations for mental health issues.  He also denied 
any therapy or medication.  He denied any suicide attempts.  

The veteran stated that he liked to do things alone and did 
not get along with people who were not veterans.  He stated 
that he had no close friends other than veterans.  He stated 
that he had no needs for friends and family, as he felt when 
he came home from Vietnam that they did not understand him.  
He has had trouble with his wife being afraid of him years 
ago.  He felt that people picked on him at work for being a 
veteran.  He felt that he sometimes had a bad attitude at 
work and that others did not include him because of this.  

On examination, there was no psychomotor agitation or 
retardation.  The veteran's speech was normal rate, tone, and 
flow.  He was alert and oriented times three.  He was able to 
recall the past three Presidents.  His thought processes were 
logical and sequential.  He denied suicidal ideation, 
homicidal ideation, auditory and visual hallucinations, and 
feelings of paranoia.  His affect was tearful at times, 
otherwise full range.  He was able to recall two of three 
objects after five minutes.  He was able to spell "world" 
forwards and backwards.  He was unable to perform serial 
sevens.  He was able to demonstrate abstract thinking.  His 
insight was limited and his judgment was fair.  He was 
assigned a GAF score of 68.  

A July 2005 private evaluation report noted that the 
veteran's mood was generally serious and his affect was 
generally within the expected range for a professional 
setting.  He was near tears only once.  He was easily angered 
and described several instances of threatening and 
intimidating behavior.  He was assigned a GAF score of 51.  

The Board believes that this evidence supports the current 50 
percent disability rating.  The medical evaluations discussed 
above describe a moderate level of social and occupational 
impairment, and the veteran's thought processes, content, 
memory, judgment, insight, mood, and motivation are shown to 
function at a level that is consistent with the criteria 
listed under the 50 percent disability rating. 

The Board acknowledges that veteran has some symptoms that 
satisfy the 70 percent rating criteria, including impaired 
impulse control and unprovoked irritability with periods of 
violence.  Overall, however, the veteran's symptoms more 
closely resemble the 50 percent disability level than the 70 
percent rating.  Several of the 70 percent criteria, 
including suicidal ideation, obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; spatial disorientation; and 
neglect of personal appearance and hygiene, are absent from 
the medical evidence of record.  Nor does the veteran exhibit 
symptoms that are of the same type or degree as the 70 
percent symptoms.

Furthermore, the veteran's overall level of occupational and 
interpersonal functioning does not reflect impairment that is 
consistent with the 70 percent disability rating.  The 
evidence shows that the veteran has been able to maintain 
employment, despite his difficulties interacting with others.  
The Board notes that the veteran lost his jobs in the past 
because the companies were sold, not because of his PTSD.  
Moreover, even though he has problems with his marriage, the 
veteran has been married for 35 years.  He also has 
relationships with his children and attends veterans 
reunions, reflecting that he is able to maintain 
relationships.  

In addition, the veteran's GAF scores from the period on 
appeal are 55 in April 2006, 55 in March 2006, 68 in August 
2005, and 51 in July 2005.  As noted above, GAF scores 
between 61 and 70 reflect some mild symptoms, while those in 
the 51-60 range represent moderate symptoms.  These scores 
are consistent with the degree of impairment that is 
described by the medical evidence of record.  Therefore, the 
Board believes that a 50 percent disability rating is most 
applicable to the veteran's level of impairment.

The evidence in this case fails to show marked interference 
with employment due to PTSD beyond that contemplated in the 
assigned rating, and the veteran has never been hospitalized 
for this disability.  Therefore, in the absence of evidence 
of an exceptional disability picture, referral for 
consideration of an extraschedular evaluation is not 
warranted.  See 38 C.F.R. § 3.321(2006).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. 




§ 5107(b); 38 C.F.R. §§ 3.102.  The preponderance of the 
evidence is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


